DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (PGPub 2013/0043676, cited in IDS).
Regarding Claim 1, Baker teaches a method for forming tubing assembly (Abstract) comprising:  
selecting a fitting having first end and a second end ([0014]- device 14 have 2 barbed fittings), a first flange closer to the first end than the second end (Fig. 1- stop 18 on left end of barbed fitting 16), a second flange closer to the second end than the first end (Fig. 1- stop 18 on right end of barbed fitting 16), and a locating feature (Fig. 1- unlabeled projections between overmold groove 20 and the central portion of device 14);
inserting the first end into a first tubing until said first tubing abuts said first flange (Fig. 1- tubing 12 over left barbed fitting 16 abutting stop 18);
inserting the second end into a second tubing until said second tubing abuts said second flange (Fig. 1- tubing 12 over right barbed fitting 16 abutting stop 18);
molding a first overmold over the first tubing and over the fitting ([0017]- thermoplastic material can be injected into the mold chamber of overmold tool 30; see also completed sleeve 22 on left barbed fitting 16); and
molding a second overmold over the second tubing and over the fitting ([0017]- thermoplastic material can be injected into the mold chamber of overmold tool 30).

    PNG
    media_image1.png
    663
    1058
    media_image1.png
    Greyscale

Regarding Claim 2, Baker further teaches said first and second flanges are different portions of the same flange (Fig. 1- stops 18 are integral parts of device 14 and thus are different portions of the same flange).

Regarding Claim 3, Baker further teaches the locating feature of the fitting is a projection (Fig. 1-  (Fig. 1- unlabeled projections between overmold groove 20 and the central portion of device 14) and wherein the locating feature within the mold is a depression (Fig. 1- overmold tool 30 has a complementary depression to the unlabeled projection), and wherein aligning comprises placing the projection into the depression (Fig. 1- overmold tool 30 clamps onto the unlabeled projection).

Regarding Claim 4, Baker further teaches the depression is complementary to the projection (Fig. 1- overmold tool 30 has a complementary depression to the unlabeled projection).

Regarding Claim 5, Baker further teaches the locating feature within the mold is complementary to the locating feature of the fitting (Fig. 1- overmold tool 30 has a complementary depression to the unlabeled projection).

Regarding Claim 6, Baker further teaches molding a first overmold comprises injection molding the first overmold and molding the second overmold comprises injection molding the second overmold ([0017]- describing the injection of thermoplastic material).

Regarding Claim 7, Baker further teaches  molding a first overmold comprises forming the first overmold to have a permanent, or a significantly permanent, thermal bond between the first overmold and the first tubing and the first overmold and the fitting, and wherein molding a second overmold comprises forming the second overmold to have a permanent, or a significantly permanent, thermal bond between the second overmold and the second tubing and the second overmold and the fitting ([0017]- describing the crosslinked chemical bond or physical interlocked mechanical bond between the thermoplastic material of sleeve 22, tubing 12, and barbed fitting 16).

Regarding Claim 8, Baker further teaches molding a first overmold comprises melting at least an outer surface portion of the first tubing, and wherein molding second overmold comprises melting at least an outer surface portion of the second tubing ([0017]- describing the crosslinked chemical bond or physical interlocked mechanical bond between the thermoplastic material of sleeve 22, tubing 12, and barbed fitting 16; [0008]- sufficient heat (melting) and/or pressure is applied to create a leakproof connection between the sleeve, the tubing and the barbed fitting).

Regarding Claim 9, Baker further teaches molding a first overmold comprises melting at least an outer surface portion of the fitting, and wherein molding second overmold comprises melting at least another outer surface portion of the fitting ([0017]- describing the crosslinked chemical bond or physical interlocked mechanical bond between the thermoplastic material of sleeve 22, tubing 12, and barbed fitting 16; [0008]- sufficient heat (melting) and/or pressure is applied to create a leakproof connection between the sleeve, the tubing and the barbed fitting).

Regarding Claim 10, Baker further teaches molding a first overmold comprises melting at least an outer surface portion of the first tubing, and wherein molding second overmold comprises melting at least an outer surface portion of the second tubing ([0017]- describing the crosslinked chemical bond or physical interlocked mechanical bond between the thermoplastic material of sleeve 22, tubing 12, and barbed fitting 16; [0008]- sufficient heat (melting) and/or pressure is applied to create a leakproof connection between the sleeve, the tubing and the barbed fitting).

Regarding Claims 11-14, Baker further teaches the tubing, barbed fitting and sleeve are all made of a thermoplastic material thus meeting the instant limitations of the fitting is a rigid fitting, the fitting comprises a material selected from the group of materials consisting of polypropylene, polyethylene, or thermoplastic elastomers, [0015], and each of the first and second tubings comprises a thermoplastic elastomer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        5/26/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712